COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Fitzpatrick and Overton
Argued at Salem, Virginia


KAREN CHANITA POWELL

v.        Record No. 1463-95-3         MEMORANDUM OPINION * BY
                                    JUDGE JERE M. H. WILLIS, JR.
COMMONWEALTH OF VIRGINIA                   APRIL 23, 1996


          FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                   Clifford R. Weckstein, Judge
          John P. Varney (Office of the Public
          Defender, on brief), for appellant.

          John K. Byrum, Jr., Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Karen Chanita Powell appeals the final orders of the trial

court revoking her suspended sentences.    She contends that the

revocation is void because the trial court lacked subject matter

jurisdiction.   We disagree and affirm the judgments of the trial

court.

     On August 5, 1992, Ms. Powell was convicted of two counts of

distribution of cocaine.   On each, she was sentenced to six years

imprisonment with three years suspended.   As a condition of

suspension, she was placed on three years probation beginning the

date of her release from prison.   She was also required to pay

restitution and court costs.   She was released from prison in

August, 1993.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     Subsequent to her release, Ms. Powell committed and was

convicted of two felony and one misdemeanor bad check charges,

credit card theft, credit card fraud, and unlawful use of a

credit card.    On June 19, 1995, the Commonwealth filed a motion

for revocation of Ms. Powell's suspended sentences citing her

1992 convictions and alleging that she had violated the terms of

her probation by suffering new convictions and by failing to pay

her court costs.
     At the hearing on June 26, 1995, the Commonwealth called

both 1992 cases by record number, CR92-976 and CR92-977, but the

conviction orders were not introduced into evidence.      Ms. Powell

contends that because the conviction orders were not introduced

into evidence, the trial court lacked subject matter jurisdiction

to revoke her suspended sentences.      We disagree.

     "It is beyond question that '[a] court which has ordered a

suspension of sentence undoubtedly has the power to revoke it

when the defendant has failed to comply with the conditions of

the suspension.'"    Russnak v. Commonwealth, 10 Va. App. 317, 321,

392 S.E.2d 491, 493 (1990) (citation omitted).     The trial court

convicted Ms. Powell and suspended her sentence.       It had

authority to revoke that suspension for good cause pursuant to

Code § 19.2-306.    The court was not required to reacquire

jurisdiction.   The revocation hearing was an extension of the

original proceeding, over which the trial court already had

jurisdiction.




                                - 2 -
The judgments of the trial court are affirmed.

                                             Affirmed.




                         - 3 -